(Por la Corte, a propuesta
del Juez Asociado Sr. De Jesús.)
POR cuanto, en este caso las partes han presentado una estipula-•eión solicitando se tenga por sometido dicho caso y se resuelva en la *928misma forma y por los mismos fundamentos que se resolvió el de El Pueblo de Puerto Rico v. Luis Rivera, número 8417 de este Tribunal (59 D.P.R. 976);
POR cuanto, el caso arriba. expresado envuelve exactamente las mismas cuestiones planteadas y resueltas en el caso de El Pueblo de Puerto Rico v. Luis Rivera, supra;
PoR tanto, se aprueba la citada estipulación y en su consecuen-cia se desestima el recurso y se confirma la resolución apelada que-dictó la corte inferior el día 10 de abril de 1941.